As filed with the Securities and Exchange Commission on January 24, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07737 The Purisima Funds 13100 Skyline Blvd Woodside, California 94062-4547 U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 (650) 851-7925 Date of fiscal year end: August 31 Date of reporting period:November 30, 2011 Item 1. Schedule of Investments. Purisima Total Return Fund Schedule of Investments November 30, 2011 (Unaudited) Shares/Principal Amount Value COMMON STOCKS: 96.64% Australia: 1.74% BHP Billiton, Ltd. - ADR $ Brazil: 1.26% Embraer SA - ADR Petroleo Brasileiro SA - ADR Ultrapar Participacoes SA Vale SA - ADR Canada: 2.63% Agrium, Incorporated Bank Nova Scotia Halifax Cenovus Energy, Incorporated Chile: 0.03% Banco Santander Chile - ADR Sociedad Quimica y Minera De Chile SA - ADR China: 3.19% Anhui Conch Cement Company, Ltd. Baidu.com - ADR(a) China Oilfield Services, Ltd. China Petroleum & Chemical Corporation - ADR CNOOC, Ltd. - ADR Golden Eagle Retail Group Ltd. Industrial & Commercial Bank of China, Ltd. Lenovo Group, Ltd. Weichai Power Company, Ltd. Colombia: 0.01% Ecopetrol SA - ADR Czech Republic: 0.01% CEZ AS France: 2.91% AXA - ADR LVMH Moet Hennessy Louis Vuitton SA Sanofi Technip SA Germany: 4.80% BASF AG - ADR Daimler AG Siemens AG - ADR Hong Kong: 0.69% Brilliance China Automative Holdings, Ltd. (a) Cheung Kong Holdings, Ltd. - ADR India: 0.01% Reliance Industries, Ltd. GDR 144A Sterlite Industries India, Ltd. - ADR Indonesia: 0.08% Bank Mandiri Tbk PT Bank Rakyat Tbk PT Bumi Resources Tbk PT Gudang Garam Tbk PT United Tractors Tbk PT Japan: 2.67% Hitachi, Ltd. Honda Motor Company, Ltd. - ADR Komatsu, Ltd. - ADR Mitsubishi UFJ Financial Group, Incorporated - ADR Malaysia: 0.04% CIMB Group Holdings BHD Genting BHD MMC Corporation BHD Mexico: 1.32% America Movil SA de CV - ADR Fomento Economico Mexicano SAB de CV Grupo Mexico SA de CV Industrias Penoles SA de CV Wal-Mart De Mexico SA de CV - ADR Netherlands: 2.07% Unilever NV - ADR Poland: 0.02% Bank Pekao SA Bre Bank SA (a) KGHM Polska Miedz SA Russian Federation: 0.03% Magnit OJSC - GDR OAO Gazprom - Sponsored ADR South Africa: 0.04% Anglo Amern Platinum Ltd - ADR MTN Group, Ltd. Sasol, Ltd. - ADR South Korea: 0.25% 90 Amorepacific Corporation Daewoo Shipbuilding & Marine Engineering Company, Ltd. Daewoo Shipbuilding & Marine Engineering Company, Ltd. - GDR 144A Doosan Infracore Company, Ltd. Honam Petrochemical Corporation Hynix Semiconductor, Incorporated Hyundai Department Store Company, Ltd. Hyundai Heavy Industries Company, Ltd. Hyundai Mobis Lotte Shopping Company POSCO - ADR Samsung Electronics Company, Ltd. - GDR 144A Samsung Fire & Marine Insurance Company Samsung Securities Company, Ltd. SK Energy Company, Ltd. Woori Investment & Securities, Incorporated Spain: 0.86% Banco Santander Central Hispano SA - ADR Switzerland: 5.62% ABB, Ltd. - ADR Nestle SA Roche Holdings AG Taiwan: 0.07% Advanced Semiconductor Engineering, Incorporated - ADR Asustek Computer, Incorporated - GDR Siliconware Precision Industries, Ltd. - ADR Taiwan Semiconductor Manufacturing Company, Ltd. - ADR United Kingdom: 4.06% Anglo American Plc - ADR GlaxoSmithKline Plc - ADR Rio Tinto Plc - ADR United States: 62.23% Abbott Laboratories Allergan, Incorporated Amazon.com, Incorporated (a) Anadarko Petroleum Corporation Applied Materials, Incorporated Boeing Company Brinker International, Incorporated Caterpillar, Incorporated Cliffs Natural Resources, Incorporated Coach, Incorporated Deere & Company Dover Corporation EMC Corporation (a) Emerson Electric Company Exxon Mobil Corporation FMC Technologies, Incorporated(a) Freeport-McMoRan Copper & Gold, Incorporated General Electric Company Google, Incorporated (a) Halliburton Company Honeywell International, Incorporated Intel Corporation International Business Machines Corporation Johnson & Johnson Kansas City Southern (a) Medtronic, Incorporated Microsoft Corporation Mosaic Company National Oilwell Varco, Incorporated NetApp, Incorporated (a) Occidental Petroleum Corporation Oracle Corporation Pfizer, Incorporated PNC Financial Services Groups, Incorporated PPG Industries, Incorporated Procter & Gamble Company Qualcomm, Incorporated Schlumberger Ltd. T Rowe Price Group, Incorporated Time Warner, Incorporated Union Pacific Corporation United Technologies Corporation Wal Mart Stores, Incorporated Wells Fargo & Company TOTAL COMMON STOCKS (Cost $326,506,455) $ PREFERRED STOCKS: 1.01% Brazil: 1.01% Banco Bradesco SA - ADR Companhia de Bebidas das Americas (AmBev) - ADR Companhia Energetica de Minas Gerais - ADR Itau Unibanco Holdings SA - ADR Vale SA - ADR TOTAL PREFERRED STOCKS (Cost $4,870,469) $ EXCHANGE TRADED FUNDS - 1.89% MSCI All Country Asia ex-Japan Index TOTAL EXCHANGE TRADED FUNDS (Cost $7,079,695) $ MUTUAL FUNDS: 0.34% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $1,277,382) $ TOTAL INVESTMENTS (Cost $339,734,001): 99.88% Other Assets in Excess of Liabilities: 0.12% TOTAL NET ASSETS: 100.00% $ ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) Non-income Producing. (b) At November 30, 2011, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross tax unrealized appreciation Gross tax unrealized depreciation Net tax unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. FAS 157 -Summary of Fair Value Exposure at November 30, 2011. (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring bassis.GAAP establishes a hierachy that prioritizes inputs to valuation methods.The three levels of input are: Level 1 - Unadjusted quoted prices in active markets for identical assets and liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted price included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instruments on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extend relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participate would is in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3 The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs used as of November 30, 2011 for the Fund's assets and liabilities measured at fair value: Description Total Level 1 Level 2 Level 3 Equity Common Stock $ $- $- Preferred Stock - - Exchange Traded Funds - Total Equity $ - - Short-Term Investments $ - - Total Investments in Securities $ $- $- Purisima Total Return Fund Schedule of Investments November 30, 2011 (Unaudited) Industry % of Net Assets Pharmaceuticals 13.19% Oil, Gas & Consumable Fuels 7.26% Metals & Mining 6.76% Commercial Banks 6.02% Chemicals 5.33% Energy Equipment & Services 5.21% Machinery 4.64% Industrial Conglomerates 4.18% Aerospace & Defense 4.17% Food Products 4.13% Software 3.98% Semiconductors & Semiconductor Equipment 3.64% Internet Software & Services 3.46% Computers & Peripherals 2.99% Electrical Equipment 2.57% Textiles, Apparel & Luxury Goo 2.54% Road & Rail 2.18% Internet & Catalog Retail 1.96% IT Services 1.74% Food & Staples Retailing 1.54% Health Care Equipment & Supplies 1.38% Communications Equipment 1.31% Automobiles 1.29% Media 1.22% Wireless Telecommunication Services 1.08% Household Products 1.07% Electronic Equip., Instruments 0.93% Real Estate Management & Development 0.69% Insurance 0.60% Capital Markets 0.22% Hotels Restaurants & Leisure 0.19% Beverages 0.05% Multiline Retail 0.05% Personal Products 0.02% Auto Components 0.02% Tobacco 0.02% Electric Utilities 0.01% Construction Materials 0.01% Total Investment in Securities 97.65% Cash Equivalent 2.23% Other Assets in Excess of Liabilities 0.12% TOTAL NET ASSETS 100.00% Purisima All-Purpose Fund Fund Schedule of Investments November 30, 2011 (Unaudited) Principal Amount Value U.S. TREASURY NOTES - 20.3% 1.000%, 12/31/2011 TOTAL U.S. TREASURY NOTES (Cost $10,004) $ MUTUAL FUND - 74.7% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $36,872) $ TOTAL INVESTMENTS (Cost $46,876) - 95.0% 46,881 Other Assets in Excess of Liabilities - 5.0% TOTAL NET ASSETS - 100.0% $ (a) At November 30, 2011, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross tax unrealized appreciation 5 Net tax unrealized appreciation $ 5 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to FinancialStatements section in the Fund's most recent annual report. FAS 157 -Summary of Fair Value Exposure at November 30, 2011. (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring bassis.GAAP establishes a hierachy that prioritizes inputs to valuation methods.The three levels of input are: Level 1 - Unadjusted quoted prices in active markets for identical assets and liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted price included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instruments on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extend relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participate would is in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3 The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs used as of November 30, 2011 for the Fund's assets and liabilities measured at fair value: Description Total Level 1 Level 2 Level 3 Fixed Income Federal Agency Obligations $- $- Total Fixed Income $ - $- Short-Term Investments $ - $ - Total Investments in Securities $- Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Purisima Funds By /s/Kenneth L. Fisher Kenneth L. Fisher, President Date1/18/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/Kenneth L. Fisher Kenneth L. Fisher, President Date1/18/2012 By /s/Katherine Taylor Katherine Taylor, Treasurer Date1/23/2012
